DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1-10, 12-27 and 30-33 are pending and presented for examination. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4 August 2021 has been entered.

Response to Arguments
Applicant’s remarks dated 4 August 2021 (hereinafter, “Remarks at __”) are acknowledged and entered.
The rejection of claims 1-10, 12-24 and 31-33 under 35 U.S.C. 102(a)(1) over Joo is MAINTAINED and updated below to reflect the instant amendment.
The traversal is that Joo “teaches the use of an acid, not an intercalating agent” (Remarks at 7). This is incorrect, Joo blatantly discusses intercalating agents (Joo at [0012]).

The rejection of claims 25-27 and 30 under 35 U.S.C. 103 over Paton is WITHDRAWN over the instant amendment requiring the intercalating agent as Paton does not disclose such.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 12-27 and 30-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 21 and 25 (and those dependent thereon due to their dependency on such), the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The language is being construed as “selected from the group consisting of” for purposes of compact prosecution.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  There is no acid in claim 21 from which 22 depends and as such it is not further limiting claim 21.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 12-24 and 31-33 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Joo.
Regarding claims 1, 9 and 31-33, Joo discloses a method of making graphene oxide (Joo at “Abstract” which meets the broadest reasonable interpretation of “graphene material”) comprising:
a) Injecting a first stock of reactants into a first inlet near a first end (“Fig. 12”, “Fig. 14”) of a continuous/semi-continuous reactor, the first stock comprising a graphitic material, an acid (sulfuric, phosphoric, etc., [0013], or a bisulfate, [0070]), an intercalating agent (hydrogen peroxide, sodium nitrate, sodium or potassium permanganate, [0015]-[0016]) and an oxidizing agent (Id.);
b) Allowing said reactants to react with one another while being driven to flow from said first end to a second end, downstream of said first inlet of said reactor to form a first reaction product slurry (Joo at Id.);
c) Driving said reactant product slurry to flow through a conduit disposed in working relation to flow through said conduit back to said first end and re-enter said reactor through said second inlet, and 
d) Repeating said step c for 1-10 times (id.) by driving said second reaction product slurry to flow through said conduit back to said first end and re-enter said reactor through said second inlet, allowing said second product slurry to flow from said first end to said second end of said reactor to form a finished product slurry (Id.); and
e) Collecting the second reaction product slurry or the finishing product slurry form an outlet of the reactor, disposed downstream from said first inlet to produce said graphene oxide (Id.).
As to claims 2-4, “Example 4” discloses semi-continuous toroidal vortex.
Concerning claim 5, non-asymmetric is disclosed (“Claim 5”).
As to claim 6, a continuous C-T reactor is disclosed ([0010]).
With respect to claims 7 & 8, two cylinders are disclosed which can rotate in opposite directions (“Claim 8”).
Turning to claim 10, quenching with hydrogen peroxide occurs ([0013]).
With respect to claims 12-15, stage one GIC with bisulfate which are hydrolyzed and interlayered is disclosed and forming GrO and GO ([0019] & [0062]).
As to claims 16 & 17, SLG are produced ([0027]) or 1-10 layers (Id.).
Turning to claim 18, oxygen content is 20 ([0027]).
With respect to claim 19, the concentration is 0.1-50 wt. % ([0059]).
As to claim 20, natural flake graphite, etc., can be the graphite source ([0069]).
Claims 21-24 are equivalent to at least claims 1, 4, and 9.

Claim Rejections - 35 USC § 103
Claim 25-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Paton in view of Joo.
Regarding claims 25, 27 and 30, Paton discloses a process for manufacturing graphene (Paton at “Abstract”) comprising:
a) Injecting a first stock into a continuous reactor through a first inlet at a first end of said continuous reactor having a toroidal vortex flow (Couette reactor, Paton at 626 L col), wherein the first stock comprises a graphitic material and a non-oxidizing liquid medium comprising water (aqueous surfactant, 627 R col), and the continuous flow reactor is configured to produce said toroidal vortex flow, enabling the formation of a reaction product suspension at a second end downstream form the first end;
B) Introducing said reaction product suspension from said second back end to enter said continuous reactor at or near said first end, allowing said reaction product slurry to form a toroidal vortex flow and move down to or near said second end to produce a pristine graphene suspension (recycling of the graphitic sediment occurs, 627 R col). While “continuous” is not explicitly stated, and it appears to be a batch process, it has been held that making a batchwise process continuous is prima facie obvious (See MPEP 2144.05).
However, Paton does not expressly state addition of an intercalating agent.
Joo also in a method of treating graphite in a CT reactor (supra) discloses addition of an intercalating agent such as hydrogen peroxide or sodium nitrate or sodium or potassium permanganate (Joo at [0015]-[0016]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Paton in view of the intercalant of Joo. The teaching or suggested motivation in doing so being formation of a stage one GIC (Joo at [0057]).
See Office Action dated 27 August 2020 at 6).

Claims 25-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Joo (and either together or also in view of Paton).
Regarding claims 25 and 26, Tran discloses a process for manufacturing pristine graphene (Tran at 12003 L col) comprising:
a) Injecting a first stock into a continuous reactor (Tran at 12004 L col) through a first inlet at a first end of said continuous reactor (Tran at “Fig. 1”) having a toroidal vortex (Tran at 12003 R col), wherein the first stock comprises a graphitic material and a non-oxidizing medium (graphite and NMP, Tran at 12004 R col), and the continuous flow reactor is configured to produce said toroidal vortex flow, enabling the formation of a reaction product suspension at the second end, downstream from the first end, of said continuous reactor (Id.).
However, Paton does not expressly state addition of an intercalating agent.
Joo also in a method of treating graphite in a CT reactor (supra) discloses addition of an intercalating agent such as hydrogen peroxide or sodium nitrate or sodium or potassium permanganate (Joo at [0015]-[0016]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Tran in view of the intercalant of Joo. The teaching or suggested motivation in doing so being formation of a stage one GIC (Joo at [0057]).
However, Tran does not expressly state introducing said reaction product suspension from said second end back to enter said continuous reactor at or near said first end, allowing said reaction product slurry to form a toroidal vortex flow and move down to or near said second end to produce a pristine prima facie obvious. It has been held that the mere repetition of an activity is also prima facie obvious (See Perfect Web Technologies, Inc. v. InfoUSA, Inc. 587 F.3d 1324 (Fed. Cir. Dec. 2, 2009), where it was held that repetition of a known process step is obvious (in the realm of common sense, citing KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007)) until an adequate result is reached (In this case adequate graphene yield) and that repetition is was one of the "inferences and creative steps that a person of ordinary skill would employ." KSR, 550 U.S. at 418, 127 S.Ct. 1727). This also covers claim 26.
While the claim further requires “wherein said non-oxidizing liquid is . . . DMF”, Tran discloses usage of NMP and organic solvents (Tran at 12002 R col & 12003 L col). Since Tran discloses general usage of DMF and organic solvents, one of ordinary skill in the art would find them to be functional equivalence for a non-oxidizing liquid for graphite intercalation which does not impart patentability (See MPEP 2144.06 II). To the extent Tran does not make this feature obvious, Paton discloses usage of aqueous surfactants in lieu of organic solvents (Paton at 12003 R col). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Tran in view of the substitution of aqueous surfactant of Paton. The teaching or suggested motivation in doing so is scaling up the reaction process (Id.).
As to claim 27, the graphene is collected from the second end (Tran at “Fig. 1”).
Turning to claim 30, Tran discloses a surfactant can be added to make the exfoliation more efficient (Tran at 12003 R col).


Claim 25-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Paton in view US PG Pub No. 20150239741 to Burton et al. (hereinafter, “Burton at __”).

a) Injecting a first stock into a continuous reactor through a first inlet at a first end of said continuous reactor having a toroidal vortex flow (Couette reactor, Paton at 626 L col), wherein the first stock comprises a graphitic material and a non-oxidizing liquid medium comprising water (aqueous surfactant, 627 R col), and the continuous flow reactor is configured to produce said toroidal vortex flow, enabling the formation of a reaction product suspension at a second end downstream form the first end;
B) Introducing said reaction product suspension from said second back end to enter said continuous reactor at or near said first end, allowing said reaction product slurry to form a toroidal vortex flow and move down to or near said second end to produce a pristine graphene suspension (recycling of the graphitic sediment occurs, 627 R col). While “continuous” is not explicitly stated, and it appears to be a batch process, it has been held that making a batchwise process continuous is prima facie obvious (See MPEP 2144.05).
However, Paton does not expressly state addition of an intercalating agent.
Burton in a method of forming pristine graphene (Burton at [0055], [0063] and [0092]) discloses addition of an intercalating agent (i.e., hydrogen peroxide, alkali permanganate, [0063]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Paton in view of the intercalant of Burton. The teaching or suggested motivation in doing so being usage of pristine graphite materials (Id.).
As to claim 26, as discussed in the Office Action dated 27 August 2020, repetition of the same step would have been obvious to one of ordinary skill in the art to repeat this process until the desired graphene purity/yield is obtained (See Office Action dated 27 August 2020 at 6).

Claims 25-27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tran in view of Burton (and either together or also in view of Paton).
Regarding claims 25 and 26, Tran discloses a process for manufacturing pristine graphene (Tran at 12003 L col) comprising:
a) Injecting a first stock into a continuous reactor (Tran at 12004 L col) through a first inlet at a first end of said continuous reactor (Tran at “Fig. 1”) having a toroidal vortex (Tran at 12003 R col), wherein the first stock comprises a graphitic material and a non-oxidizing medium (graphite and NMP, Tran at 12004 R col), and the continuous flow reactor is configured to produce said toroidal vortex flow, enabling the formation of a reaction product suspension at the second end, downstream from the first end, of said continuous reactor (Id.).
However, Paton does not expressly state addition of an intercalating agent.
Burton in a method of forming pristine graphene (Burton at [0055], [0063] and [0092]) discloses addition of an intercalating agent (i.e., hydrogen peroxide, alkali permanganate, [0063]).
Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Paton in view of the intercalant of Burton. The teaching or suggested motivation in doing so being usage of pristine graphite materials (Id.).
However, Tran does not expressly state introducing said reaction product suspension from said second end back to enter said continuous reactor at or near said first end, allowing said reaction product slurry to form a toroidal vortex flow and move down to or near said second end to produce a pristine graphene suspension. It has been held that repeating the same process is prima facie obvious. It has been held that the mere repetition of an activity is also prima facie obvious (See Perfect Web Technologies, Inc. v. InfoUSA, Inc. 587 F.3d 1324 (Fed. Cir. Dec. 2, 2009), where it was held that claim 26.
While the claim further requires “wherein said non-oxidizing liquid is . . . DMF”, Tran discloses usage of NMP and organic solvents (Tran at 12002 R col & 12003 L col). Since Tran discloses general usage of DMF and organic solvents, one of ordinary skill in the art would find them to be functional equivalence for a non-oxidizing liquid for graphite intercalation which does not impart patentability (See MPEP 2144.06 II). To the extent Tran does not make this feature obvious, Paton discloses usage of aqueous surfactants in lieu of organic solvents (Paton at 12003 R col). Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instantly claimed invention to perform the method of Tran in view of the substitution of aqueous surfactant of Paton. The teaching or suggested motivation in doing so is scaling up the reaction process (Id.).
As to claim 27, the graphene is collected from the second end (Tran at “Fig. 1”).
Turning to claim 30, Tran discloses a surfactant can be added to make the exfoliation more efficient (Tran at 12003 R col).

Conclusion
Claims 1-10, 12-27 and 30-33 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP
Primary Examiner
Art Unit 1736



/RICHARD M RUMP/Primary Examiner, Art Unit 1796